Dismissed and Memorandum Opinion filed November 9, 2006







Dismissed
and Memorandum Opinion filed November 9, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00953-CR
____________
 
DANIEL SHAFFER,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Court at Law No. 2
Fort Bend County,
Texas
Trial Court Cause No. 118794
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to the misdemeanor offense of unlawfully carrying a
weapon.  In conjunction with the guilty plea, appellant signed a written waiver
of the right to appeal.  The trial court sentenced appellant on October 3,
2006, to confinement for 15 days in the Fort Bend County Jail.  Appellant filed
a notice of appeal.  We dismiss the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that the defendant waived the right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R.
App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v. State,
154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 9, 2006.
Panel consists of Justices Anderson, Hudson, and
Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).